Hickey, J.
The defendants and appellants are Tuscarora Indians. Judgment was rendered against them in the court below in an action sounding in tort. From that judgment they have appealed to this' court, and the only question presented for consideration is, whether or not the courts of this State have jurisdiction in such actions over Tuscarora Indians. This question must be answered in the affirmative, for it appears that the courts have already so decided. Singer Mfg. Co. v. Hill, 60 Hun, 347; Crouse v. N. Y., Penn. & Ohio R. R. Co., 49 id. 576; Jemmison v. Kennedy, 55 id. 47.
It has been suggested by counsel that this court write at length upon this question. We see no occasion for so doing. So far as this court is concerned, the question is not an open one, as the decisions referred to must control.
The judgment below is affirmed, with costs.
Judgment affirmed, with costs.